Lumpkin, P. J.
Under the facts disclosed by the record, the trial judge did not err in sustaining the certiorari, it plainly and palpably appearing that the verdict rendered in the justice’s court was without any evidence to support it; but inasmuch as the final determination of the case did not necessarily depend upon a controlling question of law, and there were issues of fact involved, the case should have been remanded for a new trial, and therefore the rendition by the superior court of a final *562judgment in the plaintiff’s favor was erroneous. Accordingly, direction is given that the judgment below he set aside, and that in its stead a judgment of the nature herein indicated be entered.
Submitted April 19,
Decided May 21, 1897.
Certiorari. Before Judge Butt. Muscogee superior court. November term, 1895.
O. J. Thornton and A. E. Thornton, for plaintiff in error.
W. H. McOrory and J. J. Murray, contra.

Judgment reversed,'with direction.


All the Justices concurring.